Case 1:17-cv-11896-N|\/|G Document 25 Filed 12/14/18 Page 1 of 1
Case 1:17-cv-11896-NMG Document 24 Filed 07/03/18 Page l of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

XZENIYE.IU CHUKWUEZI, §
Petitioner, §

v. § Civil Action No. l:i?-cv-l lB96-GAO
STEVEN SILVA, §
Respondent. §
d

 

RESPONDENT STEVEN SILVA'S MOTION TO DISMISS
PETITION FOR WRIT OF HABEAS CORPUS FOR LACK OF PROSECUTION

Pursuant to Fed. R. Civ. P. 4l(b), Respondent hereby moves that this Court dismiss this
petition for writ ol" habeas corpus with prejudice, on account of Petitioner’s failure to prosecute
it. In support ofthe instant motion, Respondent states as tollows: l

l. Petitioner filed this petition on October 3, 20|7, challenging his state convictions
oftirst-degree murder and unlawful possession ofa firearm (ECF No. l).

2. On November 29, 2017, after Respondent answered the petition and submitted the
state court record in this case, the District Judge previously assigned to this case (O’Toole, D..l.)
ordered that Petitioner tile his memorandum of law in support ofthe petition no later than
January 28, 2018 (ECF No. 20). The docket also reflects that the Clerk notified Petitioner ofthis
order by mailing a copy of it to him. See Docket.

3. Despite being ordered to tile his merits brief` by January 28, 2018, Petitioner
failed to do so. See Docket. Furthermore, Petitioner has not filed any motion t`or enlargement of
time, nor has he taken any other step to prosecute the petition since initially filing it over nine

months ago.

%Wy,»a;\/ uaw /1/14‘//5/

